        Case 1:19-cr-10080-NMG Document 407 Filed 06/11/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA                                No. 19-10080-NMG

        -v-

 DAVID SIDOO, et al,

                               Defendants.



              Defendant Robert Zangrillo’s Proposed Foster Hearing Questions
               (Submitted in Response to the Court’s Order, Docket No. 406)
1. Introductory Matters
   •   How old are you?
   •   How far did you go in school?
   •   Have you taken any alcohol, drugs, or medications recently that would impair your
       ability to understand today’s hearing?
   •   Do you have any medical conditions that might prevent you from understanding today’s
       hearing?
   •   Is there anything else that would interfere with your ability to understand what is
       happening today?
   •   Is your mind clear today?
2. Current Representation
   •   Are you currently represented by Martin Weinberg?
   •   Are you also currently represented by Matthew Schwartz of the Boies Schiller Flexner
       LLP law firm?
   •   Are you also currently represented by Nicholas Theodorou of the Foley Hoag LLP law
       firm?
   •   Are Mr. Weinberg, Mr. Schwartz, and Mr. Theodorou retained or appointed?
3. Martin Weinberg
       a. Circumstances of Representation


                                                1
        Case 1:19-cr-10080-NMG Document 407 Filed 06/11/19 Page 2 of 6



          •   Are you aware that Mr. Weinberg also represents David Sidoo, who is a co-
              defendant in this case?
          •   Do you understand that while representing Mr. Sidoo, Mr. Weinberg may learn or
              have learned information that he cannot disclose to you?
          •   Are you aware that Mr. Sidoo is a defendant in the same case as you, and that the
              Government’s current intention is to hold a joint trial of both of you, along with
              other defendants?
          •   Do you understand if there is a joint trial, Mr. Weinberg will withdraw from
              representing you at trial?
          •   Do you understand further that you will be unable to seek a continuance, or delay,
              based upon Mr. Weinberg’s withdrawal, but instead will be required to go to trial
              with other counsel?
          •   Do you understand that Mr. Weinberg’s representation of Mr. Sidoo could
              theoretically affect his advice to your regarding whether you should plead guilty,
              with or without cooperation, or go to trial?
          •   Do you understand that there may be other potential conflicts arising from Mr.
              Weinberg’s representation of you and Mr. Sidoo that I have not mentioned to
              you?
      b. Discussion with Counsel of Potential Conflicts
          •   Have you discussed these potential conflict of interest matters with Mr. Weinberg
              and your other lawyers?
          •   Are you satisfied with his representation of you?
4. Matthew Schwartz / Boies Schiller Flexner LLP
      a. Circumstances of Representation
          •   Are you aware that other lawyers at the Boies Schiller Flexner LLP law firm
              represent Davina Isackson in a criminal matter charged by the United States
              Attorney’s Office in Boston, Massachusetts entitled United States v. Davina
              Isackson, et al., 19-mj-06087-MPK, filed March 11, 2019?
          •   Are you aware that Ms. Isackson entered a guilty plea on May 1, 2019, and has
              agreed to cooperate with the Government?
          •   Do you understand that the Government has indicated that it presently intends to
              seek to call Ms. Isackson as a witness in this case?
          •   Do you understand that BSF has taken steps to “wall off” its representation of you
              from its representation of Ms. Isackson?

                                               2
 Case 1:19-cr-10080-NMG Document 407 Filed 06/11/19 Page 3 of 6



   •   Among other things, do you understand that the BSF lawyers and other personnel
       working on your case are forbidden from working on Ms. Isackson’s case, and
       vice versa?
   •   Do you understand that the BSF lawyers and other personnel working on your
       case are forbidden from discussing the case with or in front of the lawyers and
       other personnel working on Ms. Isackson’s case, and vice versa?
   •   Do you understand that BSF has taken steps to ensure that the electronic files
       related to your representation and to Ms. Isackson’s representation are accessible
       only to the people assigned to those matters?
   •   Do you understand that all of the BSF lawyers and other personnel working on
       your case are located in New York and Florida, while all of the BSF lawyers and
       other personnel working on Ms. Isackson’s representation are located in
       California?
   •   Do you understand that while representing Ms. Isackson, her lawyers at the Boies
       Schiller Flexner LLP law firm may learn or have learned information that they
       cannot disclose to you, to Mr. Schwartz, or to anyone working on the BSF
       Zangrillo team?
   •   Do you understand that everyone working on the BSF Zangrillo team is walled
       off from receiving any information about Ms. Isackson’s case whether it is helpful
       or harmful to your case?
   •   Do you understand that BSF’s representation of Ms. Isackson could theoretically
       affect Mr. Schwartz’s advice to your regarding whether you should plead guilty,
       with or without cooperation, or go to trial?
   •   Do you understand that BSF’s representation of Ms. Isackson could theoretically
       affect Mr. Schwartz’s advice to your regarding whether you should testify at trial,
       or what arguments, evidence, or witnesses to present at trial?
   •   Do you understand that there may be other potential conflicts arising from the
       Boies Schiller Flexner LLP law firm’s representation of you and Ms. Isakson that
       I have not mentioned to you?
b. Discussion with Counsel of Potential Conflicts
   •   Have you discussed these conflict of interest matters with Mr. Schwartz?
   •   Are you satisfied with his representation of you?




                                        3
       Case 1:19-cr-10080-NMG Document 407 Filed 06/11/19 Page 4 of 6



5. Waiver

            •   Do you understand that you have a right to consult with a lawyer other than Mr.
                Weinberg and Mr. Schwartz in order to determine whether you wish any or all of
                them to represent you?
            •   Have you already discussed these matters with Mr. Theodorou?
            •   Mr. Weinberg, have you discussed the issues arising from your representation of
                Mr. Sidoo with Mr. Zangrillo?
            •   Do you feel that Mr. Zangrillo understands the possible risks?
            •   Mr. Schwartz, have you discussed with Mr. Zangrillo the issue arising from others
                within your firm representing Ms. Isackson?
            •   Do you feel that Mr. Zangrillo understands the possible risks?
            •   Mr. Zangrillo, is there anything that I have said today that you wish to have
                explained further?
            •   After considering all that I have said today, do you believe that it is in your best
                interest to continue with Mr. Weinberg as your attorney?
            •   Do you also believe that it is in your best interest to continue with Mr. Schwartz
                as your attorney?
            •   Do you agree to waive any and all future arguments, on appeal or otherwise, that
                you were denied effective assistance of counsel because of your representation by
                Mr. Weinberg, who also represents Mr. Sidoo?
            •   Do you agree to waive any and all future arguments, on appeal or otherwise, that
                you were denied effective assistance of counsel because of your representation by
                Mr. Schwartz, whose law firm also represents Ms. Isackson?




                                                  4
        Case 1:19-cr-10080-NMG Document 407 Filed 06/11/19 Page 5 of 6



                                          Respectfully Submitted,

                                          ROBERT ZANGRILLO,

                                          By His Attorneys,

                                          /s/ Martin G. Weinberg
                                          Martin G. Weinberg, Esq.
                                          Mass. Bar No. 519480
                                          20 Park Plaza, Suite 1000
                                          Boston, MA 02116
                                          (617) 227-3700
                                          owlmgw@att.net

                                          /s/ Nicholas Theodorou
                                          Nicholas Theodorou
                                          Foley Hoag LLP
                                          155 Seaport Boulevard
                                          Boston, MA 02210
                                          (617) 832-1163
                                          ntheodorou@foleyhoag.com

                                          /s/ Matthew L. Schwartz
                                          Matthew L. Schwartz
                                          Boies Schiller Flexner LLP
                                          55 Hudson Yards, 20th Floor
                                          New York, NY 10001
                                          (212) 303-3646
                                          mlschwartz@bsfllp.com

Dated: June 11, 2019




                                      5
        Case 1:19-cr-10080-NMG Document 407 Filed 06/11/19 Page 6 of 6



                                CERTIFICATE OF SERVICE


       I, Martin G. Weinberg, hereby certify that on this date, June 11, 2019, a copy of the

foregoing document has been served via ECF on Eric S. Rosen, Assistant United States

Attorney.



                                                    /s/ Martin G. Weinberg
                                                    Martin G. Weinberg, Esq.




                                                6
